Judge Simpson
delivered the opinion of the court:
As the vendor accepted the installment of the purchase money, although it was not paid on the day stipulated, on the payment of which he was bound to surrender the possession of the land to his ven*54dees, he thereby became responsible for rent for the time the possession was subsequently retained by him. He had no right to the use of both the land and the money, and consequently the judgment of the court below making him liable for one year’s rent was correct.
2. The stipulations ofa bond for a conveyance cannot be enlarged by parol proof.
But we think the court erred in allowing any thing on account of the boat yard. According to the stipulations of the bond which the vendor executed, he only sold that land which was contained in the deed which John Hibbard had made to him. The line of said land upon which the boat yard was situated, was an open undefined line, about the true position of which the vendees had as much knowledge as the vendor. Indeed, it appears that one of the vendees had, before the purchase, used the boat }mrd by the permission of May, to whom it is alledged to belong. And, in addition to this, there is no competent evidence in this record that Hibbard’s deed does not actually embrace the whole of the boat yard, and whether it does or not, the line, as established by the consent of May and Hibbard’s vendees, includes part of the land which had been used as a boat yard, and enough to satisfy the reference which is made in the vendor’s bond, to the use of the boatyard by the vendees.
Wherefore, the judgment of the court below, so far as it allows a credit to the vendees of fifty dollars on account of the boat yard, is reversed, and cause remanded, that the judgment may be so modified as to require the purchasers to pay to the vendor the amount of that credit thus improperly allowed.